47 N.J. 210 (1966)
219 A.2d 872
MAURICE A. O'KEEFE, PLAINTIFF-RESPONDENT,
v.
THOMAS G. DUNN, ETC., ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued May 9, 1966.
Decided May 23, 1966.
Mr. Edward W. McGrath argued the cause for appellants.
Mr. William Miller argued the cause for respondent.
PER CURIAM.
The judgment is affirmed essentially for the reasons given by the trial court in its opinion reported in 89 N.J. Super. 383 (Law Div. 1965).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.